Judgment, Supreme Court, New York County (Arlene R. Silverman, J.), rendered August 1, 2006, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to an aggregate term of four years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The evidence included, among other things, defendant’s possession of prerecorded buy money, and his explanation for that circumstance is unpersuasive.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]). The court permitted only a limited inquiry into defendant’s substantial criminal record, and we do not find the convictions at issue to be excessively stale.
Defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Defendant’s remaining pro se claims are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. Concur—Lippman, EJ., Gonzalez, Nardelli, Acosta and DeGrasse, JJ.